Citation Nr: 0422613	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  01-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1974.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2000 rating action that denied 
service connection for bilateral hearing loss, hypertension, 
pancreatitis, a post-traumatic stress disorder (PTSD), and a 
bilateral eye disability.  A Notice of Disagreement was 
received in September 2000, and a Statement of the Case (SOC) 
was issued in November 2000.  A Substantive Appeal was 
received in March 2001.  By rating action of December 2001, 
the RO granted service connection for PTSD and bilateral 
hearing loss; this constitutes a full grant of the benefit 
sought on appeal with respect to those issues.  A 
Supplemental SOC (SSOC) was issued in February 2002.

In September 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  However, the Board notes that the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
was later held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F. 3d 
1339 (Fed. Cir. 2003).

Hence, in July 2003, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.  A SSOC was issued in January 2004, reflecting 
the RO's continued denials of service connection for 
pancreatitis, for hypertension, and for an eye disability.  

The Board's decision on the claim for service connection for 
an eye disability is set forth below.  The claims for service 
connection for pancreatitis and hypertension are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.; the VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
written argument dated in July 2004, the veteran's 
representative raised the issues of secondary service 
connection for a stomach disorder and for hypertension.  
Those secondary service connection issues have not been 
adjudicated by the RO and are not properly before the Board 
for appellate consideration at this time.  Thus, they are 
referred to the RO for appropriate action.   


FINDING OF FACT

The veteran suffers from bilateral refractive error of the 
eye.


CONCLUSION OF LAW
The claim for service connection for a bilateral eye 
disability is without legal merit.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(c) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations establish enhanced 
duties to notify and assist a claimant. 

The veteran was notified of the reasons for the RO's decision 
and the regulations governing his claim for service 
connection for a bilateral eye disability in a November 2000 
SOC and in February 2002 and January 2004 SSOCs.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed him.  As will be explained below, 
the appeal lacks legal merit; as the law and not the facts 
are dispositive, the duties to notify and assist imposed by 
the VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 
2-2004 (March 9, 2004). 

II.  Background

The service medical records show normal vision in service.  
The veteran's vision was 20/20, bilaterally, on entrance and 
separation examinations of July 1967 and November 1973, 
respectively.

Post service, January 2000 VA hospital records indicate that 
the veteran wore bifocals.  Eye examination was otherwise 
within normal limits.

May 2002 VA outpatient neurological examination showed no eye 
pathology.

January 2003 VA optometric examination showed right eye 
presbyopia.

On December 2003 VA ophthalmologic examination, the veteran 
complained of burning and itching in the eyes.  After review 
of the veteran's chart and medical records and current 
examination, the diagnoses were myopic astigmatism and 
presbyopia.  The examiner commented that these should not be 
considered disabilities, and that they were not incurred in 
or aggravated by service.    

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Congenital or developmental abnormalities, such as refractive 
error of the eye, are not considered "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disability for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  

Inasmuch as the law specifically precludes service connection 
for the veteran's refractive error of the eye, the claim for 
service connection for a bilateral eye disability must be 
denied due to lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  
  

ORDER

Service connection for a bilateral eye disability is denied.


REMAND

With respect to the issues of service connection for 
hypertension and pancreatitis, appellate review of the record 
reveals that another remand of these matters is required, 
even though it will, regrettably, further delay a final 
decision on the claims on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

These matters were previously remanded to the RO in July 2003 
for due process development, to include arranging for the 
veteran to undergo VA cardiovascular examination to obtain a 
medical opinion as to whether any currently-diagnosed 
cardiovascular disability (1) is the result of injury or 
disease incurred in or aggravated by service, or (2) was 
manifested to a compensable degree within one year following 
discharge from service.  Appellate review of the record 
discloses that the December 2003 VA cardiovascular examiner 
did answer the first question, but failed to comply with the 
Board remand instructions to furnish an answer to the second 
question pertaining to presumptive service connection.  Under 
the circumstances, the Board finds that this case must be 
remanded to the RO to obtain a supplemental statement from 
the same VA physician that examined the veteran in December 
2003, if possible, to resolve the issue of presumptive 
service connection for hypertension on appeal.  The Board 
emphasizes that only an additional statement based on the 
current evidence is sought from the VA physician.  Hence, the 
RO should arrange for the veteran to undergo further 
examination only if the prior examiner is unavailable, and/or 
such an examination is needed to answer the question posed 
above.  .
  
Appellate review also indicates that some service medical 
records are not available.  In December 1999 and January 2001 
statements, the veteran alleged treatment for pancreatitis at 
Clark Air Force Base (AFB), Philippine Islands.  In an April 
2001 statement, treatment for abdominal complaints at Clark 
AFB was alleged in January 1969 at the time the veteran was 
assigned to the 8th Aerial Port Squadron.  Pursuant to the 
July 2003 Board remand, the RO attempted to obtain additional 
service medical records from the National Personnel Records 
Center (NPRC).  The NPRC responded in October 2003 that no 
additional service medical records were available.  Under the 
circumstances, the Board finds that the RO should make 
another attempt to obtain these service medical records, this 
time directly from the custodian of the medical records of 
Clark Air Force Base, and associate them with the claims 
file.  In requesting these records, the RO must follow the 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities. 

The evidence also indicates continuing treatment of the 
veteran for hypertension and pancreatitis at the Columbia, 
South Carolina VA Medical Center (VAMC).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding pertinent medical records 
from the VAMC from December 2002 to the present time, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal 
facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response (of which he was not previously notified).  See 
38 U.S.C.A § 5103; but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651____ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request the veteran 
to submit all evidence in his possession, to specifically 
include all service medical records and all other medical 
records from the time of separation from service in July 1974 
to the present time.  After providing the required notice, 
the RO should obtain any additional evidence for which he 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  This should specifically include records 
of hospitalization for pancreatitis at the Baptist Hospital 
in approximately 1994.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
custodian of the medical records of Clark 
AFB, Philippine Islands, any and all 
records of medical treatment of the 
veteran for abdominal complaints in 1969.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the 
Columbia VAMC copies of all records of 
treatment and/or evaluation of the 
veteran for hypertension and pancreatitis 
from December 2002 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable the VA to 
obtain all records of his treatment and 
evaluation for pancreatitis at the 
Baptist Hospital in approximately 1994. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, to specifically include all 
service medical records and all other 
medical records from the time of 
separation from service in July 1974 to 
the present time, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist the him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should return the 
claims file to Theodore W. Law, M.D., at 
the Columbia VAMC, for a supplemental 
opinion pertaining to his examination of 
the veteran on December 31, 2003.  Dr. 
Law should review the claims file and 
render a supplemental opinion  as to 
whether it is at least as likely as not 
that any current cardiovascular disease, 
including essential hypertension, was 
manifested to a compensable degree (i.e., 
for hypertension, (a) diastolic pressure 
predominantly 100 or more, or (b) 
continuous medication was shown necessary 
for control of hypertension with a 
history of diastolic blood pressure 
predominantly 100 or more) within one 
year following discharge from service.  
The physician should set forth the 
complete rationale for his opinion (to 
include, as appropriate, citation to 
specific evidence of record), which 
should be set forth in a printed 
(typewritten) report and associated with 
the claims file.

The RO should only arrange for the 
veteran to undergo additional 
cardiovascular examination if Dr. Law is 
not available and/or further examination 
is need to respond to the question posed 
above.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



